t c summary opinion united_states tax_court hilario m aguirre and cathy c aguirre petitioners v commissioner of internal revenue respondent docket no filed date hilario m aguirre and cathy c aguirre pro sese david b mora for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed subsequent section references are to the internal_revenue_code in effect for the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether petitioners must include in income certain amounts paid to hilario m aguirre in as a result of a back injury sustained in the previous year background some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return at the time the petition was filed they resided in richmond texas references to petitioner are to hilario m aguirre at all relevant times petitioner was employed by anheuser busch inc anheuser in petitioner injured his back and filed a claim for worker’s compensation benefits at first his claim was disputed but ultimately in petitioner was awarded worker’s compensation benefits totaling dollar_figure of which for reasons explained below only approximately dollar_figure was paid directly to him during the period in which petitioner’s worker’s compensation claim was under consideration he entered into an agreement with anheuser the agreement whereby he was entitled to receive certain benefits upon the condition that any amount he received pursuant to the agreement would be repaid from any worker’s compensation award that he might subsequently receive pursuant to the agreement from february through date petitioner received payments totaling dollar_figure the payments the payments were reported on a form_w-2 wage and tax statement issued to petitioner by the general american life_insurance_company the third-party administrator for anheuser’s self- insured group indemnity plan petitioner did not contribute to the cost of this plan and contributions made to this plan on his behalf were not included in his income for any period petitioners did not include the payments in the income reported on their return in the notice_of_deficiency respondent determined that the payments must be included in petitioners’ income other adjustments made in the notice_of_deficiency are not in dispute discussion according to respondent the payments constitute income sec_61 defines gross_income as all income from whatever source derived income is defined as undeniable accessions to wealth clearly realized by a taxpayer over which the taxpayer has complete dominion 348_us_426 whether a taxpayer enjoys complete dominion over an accession to wealth depends upon whether the taxpayer has some guarantee that the taxpayer will be allowed to keep the money 493_us_203 q4e- relying specifically upon sec_105 see also sec_104 respondent takes the position that the payments are includable in petitioners’ income because they are attributable to contributions made by his employer and not includable in his income or they were paid_by his employer as noted during petitioner was awarded worker’s compensation benefits totaling dollar_figure as a result of the back injury he sustained in the previous year worker’s compensation benefits are excludable from income see sec_104 and there is no dispute on that point in this case however only a portion of petitioner’s worker’s compensation award was paid directly to petitioner in accordance with the agreement the remainder was used to reimburse anheuser for the payments absent circumstances such as those that exist in this case an amount described in sec_105 constitutes income to the recipient taxpayer because the amount constitutes an accession to the recipient taxpayer’s wealth in this case although the payments might be generally of the type contemplated by sec_1 sec_105 states except as otherwise provided in this section amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer - - a the agreement effectively prevents any accretion to petitioner’s wealth attributable to the payments see commissioner v glenshaw glass co supra consequently the payments received by petitioner during are not income to petitioner and therefore are not includable in petitioners’ income for that year reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioners
